Title: To John Adams from John McCrackan, 12 August 1797
From: McCrackan, John
To: Adams, John



Much hond Sir
Hartford (Connect) 12th Agt 1797

At the request of the widow of the late revd Elhaman Winchester I take the liberty of enclosing to you, proposals for publishing by Subscription his much admired Course of Lectures an American Edition
Mr Winchester died rejoicing in his religion & in his last moments viewd his past life & professions with extatic pleasure—He leap’t from this tenement of Clay to one not made with hands with a Smile which Worlds of earthly riches could not purchase.
The publication at present intended is entirely for the benefit of the bereaved Widow. She promises to herself much advantage in her subscription, from your name standing at the head—Surely it will be a powerfull example & delightfull to follow! More especially as it is to be in the cause of extending religion & knowledge & assisting a worthy unprotected Woman—An earnest Prayer That that God who has prospered your Counsels & endeavours for the public welfare may continue to give you light to discover all dark designs & firmness to repel all future attacks upon the rights & independance of the poeple through their federal head & representative is  the sincerest effort of the heart / of your Most Ardent Well wisher

Jno McCrackan
Sir. Be kind enough to take the trouble of returning the subscription paper when you have done with it.